Citation Nr: 1231837	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for patellofemoral pain syndrome of the right knee.
 
2.  Entitlement to an initial rating higher than 10 percent for patellofemoral pain syndrome of the left knee.

3.  Entitlement to an initial rating higher than 10 percent for lumbosacral strain from July 2, 2004, to November 30, 2008, and a rating higher than 20 percent since December 1, 2008.

4.  Entitlement to service connection for Bell's palsy.

5.  Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 2000 and from September 2000 to July 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbosacral strain and assigned an initial 10 percent rating for this low back disability retroactively effective from July 2, 2004, the first day after the Veteran's separation from service when he returned to life as a civilian.  The RO also, however, denied his claims for service connection for arthritis of his hands and for Bell's palsy.  As concerning his lumbosacral strain, he appealed for a higher initial rating for this low back disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award, if there have been occasions when the disability has been more severe than at others).

Another RO decision since issued in March 2009, during the pendency of this appeal, granted service connection for patellofemoral pain syndrome of both knees, so right and left, and assigned separate 10 percent ratings retroactively effective from May 9, 2008.  The Veteran is contesting these ratings, as well.

Yet another RO decision in July 2009 increased the rating for the lumbosacral strain from 10 to 20 percent as of December 1, 2008.  The Veteran has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed he is seeking the highest possible rating for this disability unless he expressly indicates otherwise).

Because they require further development before being decided on appeal, the Board is remanding the claims for higher ratings for the lumbosacral strain, before and since December 1, 2008, and for service connection for Bell's palsy and arthritis of the hands.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

The Board, however, is going ahead and deciding the claims for higher ratings for the patellofemoral pain syndrome affecting the knees.


FINDING OF FACT

Even considering his pain, the Veteran's right and left knee flexion is not limited to 30 degrees or less; he also does not have any limitation of extension of either knee; and no instability or subluxation has been objectively confirmed.


CONCLUSION OF LAW

The criteria are not met for ratings higher than 10 percent for the bilateral (right and left knee) patellofemoral pain syndrome.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream: disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the initial claim for service connection was sent to the Veteran in June 2008, so prior to initially adjudicating the claim in March 2009 and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate the claim for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  The claim for service connection since has been granted in the March 2009 decision, in response to which the Veteran appealed for a higher initial rating for his disability, so a "downstream" issue.  The underlying claim for service connection, therefore, has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this circumstance, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in March 2011, also an SSOC in February 2012, discussing his downstream claim for higher initial ratings, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings.

VA also fulfilled its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for two VA compensation examinations, in October 2008 and November 2011, to assess and then reassess the severity of his bilateral knee disability.  Only if the record is found inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this disability was in November 2011, less than a year ago.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).

Consequently, VA has provided all assistance required by the VCAA concerning these increased-rating claims.  38 U.S.C.A. § 5103A.

II.  Analysis-Increased-Rating Claims

The Veteran contends his bilateral knee disability is far worse than is contemplated by ratings at the 10-percent level.  While testifying during his recent hearing in July 2012, he said he has swelling in his knees, especially with walking, and pain under his kneecaps (patellae).  He also said he takes over-the-counter medication, Tylenol or Motrin, twice each day to try and alleviate his pain and discomfort, and that he has instability and limitation of motion, too.

During his VA compensation examination in October 2008, he complained of intermittent bilateral knee pain, stiffness, warmth, instability, and fatigue.  He did not report locking, redness, or swelling.  Physical examination revealed normal posture and slow deliberate gait.  Flexion of the right knee was to 130 degrees with pain and extension to 0 degrees.  Flexion of the left knee was to 125 degrees with pain and extension to 0 degrees.  Both knees were stable to varus and valgus stress and posterior drawer testing.  There is no evidence of crepitus.  The range of motion of the left knee was additionally limited by pain, fatigue, and lack of endurance after repetitive use.  Pain has the major functional impact.  The range of motion of the right knee was not additionally limited by weakness or incoordination after repetitive use.  The range of motion of both knees was not additionally limited by weakness or incoordination after repetitive use.  X-rays of both knees showed no abnormalities.  Both knees were stable to varus valgus stress, anterior and posterior drawer examinations, and McMurray's examination was also negative.  The examiner diagnosed bilateral patellofemoral pain syndrome.

During the more recent VA compensation examination in November 2011, flexion of both knees was to 115 degrees with pain beginning at 100 degrees and extension to 30 degrees.  The examiner explained these measurements were suspect because the Veteran was very uncooperative during the examination and because he could extend his knees to 0 degrees when sitting on the examination table without complaint of any knee pain.  He had no additional limitation of motion following repetitive-use testing.  Knee-stability testing could not be performed.  The examiner also stated the Veteran's complaints of severe pain were essentially out of proportion with the objective findings.

In his hearing testimony, the Veteran disputed this notion that he was uncooperative and did not give full effort during that November 2011 VA examination.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Also, when making determinations concerning the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his bilateral knee disability are competent with regard to the description of his symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered along with the objective clinical evidence to address the applicable rating criteria and determine the appropriate evaluations.  So his lay statements and testimony are not considered in isolation or a vacuum, rather, along with the other relevant evidence, including the medical evidence such as the findings of his VA examinations.

And as also already alluded to, the Board must also consider whether to "stage" the rating to compensate him for times since the filing of his claim when his disability may have been more severe than at other times during the course of his appeal.  Fenderson, 12 Vet. App. at 125-26.  He has what amounts to a "staged" rating for his low back disability (lumbosacral strain) since he initially had a 10 percent rating for that disability prior to December 1, 2008, and has had a higher 20 percent rating since.  The ratings for his knee disabilities have not been staged, however, although he has a separate 10 percent rating for the patellofemoral pain syndrome affecting each knee.  Patellofemoral pain syndrome is rated as chondromalacia patella under 38 C.F.R. § 4.71a, DC 5014.  This disability is evaluated under DC 5003, as degenerative arthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, are DC 5260 for limitation of leg and knee flexion and DC 5261 for limitation of leg and knee extension.

When, however, the limitation of motion of the specific joints involved is noncompensable (i.e., 0-percent disabling) under the appropriate DCs, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).


DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 


With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

"Other" impairment of the knee, namely, if due to recurrent subluxation or lateral instability, is rated under DC 5257 as 10-percent disabling if "slight", 
as 20-percent disabling if "moderate", and as 30-percent disabling if "severe".

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997). The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

Here, upon review of the probative (competent and credible) medical and other evidence of record, the Board finds that ratings higher than 10 percent for the Veteran's bilateral knee disability are not warranted.  As mentioned, a higher 20 percent rating under DC 5260 requires flexion limited to at least 30 degrees, and there simply is no objective clinical evidence indicating limited flexion to this extent, even considering the affect pain has on his range of motion.  During his November 2011 VA compensation examination, knee flexion was to 115 degrees, albeit with pain starting slightly earlier at 100 degrees.  So, for all intents and purposes, his flexion was to 100 degrees because that was when his pain started.  There was pain with repetitive flexion of this knee.  But even considering this additional limitation on account of the pain only reduces the flexion to 100 degrees, from the normal 140 degrees, which still far exceeds the 30-degree limitation required for a rating higher than 10 percent under DC 5260.  He also had completely normal (i.e., full) extension, to 0 degrees.  The Board is taking into consideration that the November 2011 VA examiner observed the Veteran could fully extend both knees to 0 degrees, without pain, while sitting on the examination table and apparently not being examined.  It was only when he was being examined that he had less extension, which was the impetus for the VA examiner questioning the Veteran's effort and cooperation during that examination.  And although the Veteran contends otherwise, this observation of greater extension when not in the guise of being examined tends to undermine his credibility as to the extent his extension is limited, if at all.  The Board, therefore, gives credence to the examiner's suggestion of minimum effort in the conducting of that range-of-motion testing, so in turn is inclined to accepts the examiner's belief that the Veteran had greater extension than he let on.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

A separate compensable rating for limitation of extension also is not warranted under DC 5261 according to VAOPGCPREC 9-2004.  The VA examination reports do not reflect any limitation of motion on extension such as to warrant a compensable evaluation because there is no additional disability.  Achieving even the most minimum compensable rating of 10 percent under DC 5261 requires extension limited to 10 degrees.  However, there simply is no clinical evidence of such limited extension, much less to an even greater extent.  The Veteran could fully extend his left knee to 0 degrees during both examinations, even when considering his painful motion.  These results clearly exceed the required 10-degree limitation of extension, even with consideration of any associated pain.  Thus, a separate rating for limitation of extension, including on account of his pain, is not warranted, especially inasmuch as he does not even meet the criteria for a noncompensable (0 percent) rating under DC 5261, requiring extension limited to at least 5 degrees.  Indeed, here, there is absolutely no indication of any limitation of extension whatsoever, even on account of pain.


There also is no objective clinical evidence of any knee ankylosis to warrant consideration of a higher rating under DC 5256.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the Veteran is able to move his knee joints in both flexion and extension (albeit less than normally would be expected in flexion), by definition, his knees are not immobile or fixated and therefore not ankylosed. 

Next considering 38 C.F.R. § 4.71a, DC 5257, there have been no objective findings of instability or subluxation of either of the Veteran's knees.  The VA examinations in October 2008 and November 2011 revealed his knees were stable to stress testing and ligaments intact.  All of the tests for instability during those examinations (varus valgus stress, anterior and posterior drawer, and McMurray's) were entirely unremarkable.  Thus, the Board finds that a separate rating under DC 5257 is not warranted.

In also considering the potential applicability of other DCs, the Board finds that DC 5258 (dislocation of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are inapplicable, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).


Extra-schedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id., at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.


If on the other hand the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.

Here, the Rating Schedule clearly addresses all degrees of the bilateral patellofemoral pain syndrome shown.  The Veteran's primary complaint is of pain, hence, the "pain" in patellofemoral pain syndrome, but which was a consideration in assigning the 10 percent schedular ratings he has, including to the extent it in turn affects his range of motion.  The schedular rating criteria also consider whether there is instability, another of his complaints, which the objective clinical findings indicate there is not.  So the Board finds that referral for extra-schedular consideration is unwarranted since the Rating Schedule already contemplates all aspects of his disability.

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged, much less shown, that he is unemployable on account of his service-connected bilateral knee disability, meaning incapable of obtaining and maintaining substantially gainful employment because of this disability.  In his hearing testimony he spoke about how the arthritis affecting his hands and the associated swelling, numbness and pain made it difficult if not impossible for him to hold and manipulate tools.  He added that this, in turn, often caused him to bang his fingers when working with tools in his military occupational specialty (MOS) in service as an engine mechanic.  But he also clarified that he is working as a civilian as a quality auditor, so is in fact employed, and the occupational impairment he indicated in this job more concerned his low back disability.  Thus, inasmuch as he is not claiming he is unemployable on account of his bilateral knee disability, 

there is no inferred TDIU claim, at least as concerning this particular disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).

As such, the preponderance of the evidence is against the claims for ratings higher than 10 percent for the knee disabilities at any time since the filing of these claims, i.e., at any point since the effective date of these awards.  And as this represents the Veteran's greatest level of impairment for all times at issue, the Board cannot "stage" these ratings under Fenderson.


ORDER

The claims for ratings higher than 10 percent for the right and left knee patellofemoral pain syndrome are denied.


REMAND

Where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner who prepared the November 2011 VA spine examination report noted moderate paresthesia of the Veteran's right lower extremity.  The Veteran also testified during his hearing before the Board in July 2012 that he has pain radiating into his legs, more so into his right leg than left.  However, the question of whether this neurological impairment is related to or associated with his service-connected lumbosacral strain remains unanswered.  Therefore, additional medical comment is needed to assist in making this determination.

Once VA undertakes the effort to provide an examination and opinion for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  So comment and clarification is needed concerning the source or cause of this lower extremity pathology before adjudicating the claim for higher ratings for the low back disability, especially since the Veteran testified during his recent hearing that he had in the past received shots of anti-inflammatories into his spinal discs, although it aggravated his discs, so he stopped.  He also said he has a spinal cord stimulator, and that he used to take Oxycodone, but that he had to stop because he became addicted to it and was abusing it.

He also is claiming entitlement to service connection for Bell's palsy, which is medically defined as unilateral facial paralysis of sudden onset due to lesion of the facial [or 7th cranial] nerve resulting in characteristic distortion of the face.  Barclay v. Brown, 4 Vet. App. 161, 164 (1993).  Bell's Palsy is facial paralysis.  Dean v. Brown, 8 Vet. App. 449, 451 (1995).  A VA neurological examination was conducted in June 2005.  The Veteran testified during his hearing that it was first suspected he had Bell's palsy in 2001 or 2002, so while in service, when he was being treated for something else entirely, and that it was later confirmed he has it.  He also said a VA examiner that had evaluated him had observed that his face was asymmetrical.

The examiner stated the Veteran had an apparent diagnosis of Bell' palsy by the Veteran's report.  At the then present time, however, his neurological examination was normal, although he had some very minimal asymmetry of the nasolabial fold on the right compared to the left.  The examiner did not fully address the questions of whether the Veteran had a current disability and, if he does, whether it was incurred in or aggravated by his military service or became manifest within one year of separation from service in July 2004 to warrant presuming it was incurred 

in service.  So medical comment also is needed concerning this.  See Barr, Stefl, supra.; see also 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (certain diseases of the central nervous system may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty).  As the Veteran must already be provided a neurological examination regarding an increased rating for his lumbosacral strain, this neurological examiner should also provide this opinion concerning this additional claim for service connection for Bell's palsy. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records (STRs) indicate he sustained trauma to his left index finger in September 1992.  A September 1992 X-ray found no abnormality of the left hand.  An examination in May 2003 noted that a hereditary variant of his hands was suspected and that his brother had a similar appearance.  He complained of sometimes red/swollen joints of his hands in March 2004.  The diagnostic assessment was clubbed digits.

The Veteran testified during his hearing that he was told in service he may have had rheumatoid arthritis of his hands or carpal tunnel syndrome (CTS).

A VA hands examination was performed in August 2005.  The Veteran's history was significant in that his grandmother, mother, and brother had hand arthritis.  
X-rays of his hand showed no significant abnormality.  However, the diagnosis was early hand osteoarthritis without objective clinical or radiographic evidence of significant functional impairment.  In addition, an October 2005 VA progress note indicates the Veteran's hand pain appeared to be carpal tunnel syndrome and he was to be fitted with carpal tunnel braces.

There is no opinion of record regarding whether any current hand disability was caused or aggravated by service.  Therefore, such opinion should be obtained.  See Barr, Stefl, supra.  


In addition, whenever a case potentially involves a congenital disorder, there necessarily needs to be a distinction of whether it is defect versus disease.  Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c) , 3.306.  Also according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether his condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a neurological examination to determine the etiology and severity of any lower extremity neurological impairment or disability and to ascertain whether the Veteran has Bell's palsy and residuals of it.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file, including a complete copy of this decision and remand, must be provided to the examiner for review of the pertinent history.

The examiner is requested to: 

I.  A).  Determine whether there is neurological impairment in the Veteran's lower extremities, 

B). If there is, determine whether it is at least as likely as not caused by his service-connected low back disability (the lumbosacral strain, as opposed to his diabetes); and 

C). If neurological impairment affecting the lower extremities is found to be at least as likely as not the result of the service-connected lumbosacral strain, identify the nerve(s) involved and indicate whether the degree of paralysis is complete or incomplete.  If incomplete, whether the degree is moderate, moderately severe, or severe.  The examiner should also note any intervertebral disc syndrome (IVDS), i.e., disc disease, and, if present, its severity and whether it causes incapacitating episodes (meaning bed rest prescribed by a physician and treatment by a physician) and, if so, describe the number and duration of such episodes during the past 12 months. 

D).  Provide measurement of the Veteran lumbar range of motion.  In addition, to what extent, if any, is the Veteran's lumbar range of motion (on forward flexion, backward extension, left and right lateral flexion, and left and right rotation) additionally limited by pain, weakened or excess movement, premature or excess fatigability, or incoordination, including during prolonged, repetitive use or when his symptoms are most problematic ("flare ups")?  To this end, the examiner is requested to try and quantify this additional impairment, including the additional loss of range of motion, such as by specifying the point at which the Veteran begins to experience pain.

E).  Is there lumbar spine ankylosis, favorable or unfavorable?

II.  The neurological examiner is also requested to review all pertinent records associated with the claims file, including the STRs and lay statements regarding continuity of symptomatology, and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that any identified residuals of Bell's palsy had their onset during service or became manifest within one year of separation from service (from July 2004 to July 2005). 


The examiner must not rely merely on the absence of evidence in the STRs to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

2.  An opinion is needed, as well, as to whether the Veteran's hand condition is a congenital or developmental "disease" versus "defect."  If the claimed disorder is a "disease", then an opinion is required as to whether it was as likely as not aggravated by his military service beyond its natural progression.  If, instead, the claimed disorder is a "defect", then an opinion is needed as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

If, instead, it is determined the Veteran did not have a hand disability prior to beginning his military service, including a congenital disease or defect, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current disability affecting his hands is attributable to his military service or dates back to his service or incepted in service.

The examiner must discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, based on his review of the relevant evidence in the file.


If this examiner concludes this requested opinion on etiology cannot be rendered without resorting to mere speculation, then it is absolutely imperative that he also provide some explanation or discussion as to why he is unable to comment.  In particular, there needs to be some indication as to whether, given the current state of medical knowledge, no one could respond definitively based on the available research, science, and known facts in this subject matter area, there are multiple possible etiologies with none more prevalent than another, or additional facts or other evidence or procurable data are still needed, or he simply does not have the required knowledge and/or training.

If another examination is needed to provide responses to these questions, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


